Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 21, 2017

The Court of Appeals hereby passes the following order:

A17D0279. IN THE INTEREST OF: B. J. N., JR., A CHILD (FATHER).
A17D0283. IN THE INTEREST OF: B. N., A CHILD (MOTHER).

      After the juvenile court terminated the parental rights of the father and mother
of minor child B. J. N., Jr., the parents filed a motion to modify or vacate the
termination order under OCGA § 15-11-32. The juvenile court dismissed the parents’
motion on January 11, 2017. On January 30, 2017, the father filed an application for
discretionary appeal, which has been docketed in this Court as Case No. A17D0279.
Four days later, the mother also filed an application for discretionary appeal, which
has been docketed in this Court as Case No. A17D0283. A juvenile court’s order
denying an OCGA § 15-11-32 motion to modify or vacate an order terminating one’s
parental rights is directly appealable under OCGA §§ 5-6-34 (a) (1) and 15-11-35.
See In the Interest of A. M., 324 Ga. App. 512, 512 (1) (751 SE2d 144) (2013)
(addressing OCGA § 15-11-40 (2013), the predecessor to current § 15-11-32, and
OCGA § 15-11-3 (2013), the predecessor to current § 15-11-35).
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, the
applications in Case Nos. A17D0279 and A17D0283 are hereby GRANTED. The
father and mother shall have ten days from the date of this order to file notices of
appeal with the juvenile court, if they have not already done so. The clerk of the
juvenile court is DIRECTED to include copies of this order in the records transmitted
to the Court of Appeals.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/21/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.